McDonald, Judge.
Appellant was convicted for driving a motor vehicle upon a public highway while intoxicated; the punishment was assessed at a fine of $100.00 and confinement in jail for three days.
There are no formal bills of exception; the only statement of facts is on the hearing of the amended motion for new trial, which alleged newly discovered evidence.
In the absence of a statement of facts on the main trial, this Court cannot properly appraise any error based on newly discovered evidence. In Campbell v. State, 166 Tex.Cr.R. 61, 310 S.W.2d 740, it was held;
“This court cannot properly appraise the merits of the claim that new evidence had been discovered, that it was material to the defense, and would probably produce a different result upon another trial, in the absence of the evidence which was heard upon the main trial or a bill of exception certifying that it contains all the evidence introduced on the trial pertaining to the matter complained of. * * * ”
See 5 Tex.Juris. (2d), p. 265, Sec. 167.
Finding no merit in appellant’s contention, the judgment is affirmed.